Order filed April 27, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01032 -CR
                                  NO. 14-11-01033 -CR
                                    ____________

                                DEON RUSH, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 506th District Court
                                  Grimes County, Texas
                        Trial Court Cause Nos. 16022 and 16024C


                                       ORDER

       The reporter's record in these cases was originally due January 13, 2012. See Tex.
R. App. P. 35.2. On February 22, 2012, this court granted Kelly Kelly's motion to extend
time to file the reporter's record until April 20, 2012, with no further extensions.

       As of this date, the record(s) has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
       We order Kelly Kelly, the court reporter, to file the record(s) in these appeals
within 30 days of the date of this order. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Kelly
Kelly does not timely file the record(s) as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record(s).


                                       PER CURIAM




                                              2